Citation Nr: 1635845	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-37 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, claimed as neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 



INTRODUCTION

The Veteran had active service in the Coast Guard from June 1982 to December 1984 and in the Army from October 1990 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that his current degenerative disc disorder of the cervical spine is connected to his active service.  In addition to his own statements, the Veteran has submitted a statement from a senior ranking officer in support of his claim.  The officer stated that he saw the Veteran slip on ice and fall on or about March 20, 1988 when they were stationed in Korea, and that the Veteran injured his head and neck in the fall, and experienced neck pain ever since that incident.  The sergeant related that he ordered the Veteran to report to the medical staff the next morning, and that, in his opinion, the Veteran was returned to full duty too soon, as "his physical abilities were diminished."  See February 18, 2009 letter. 

On one occasion, the Veteran reported that the injury was in 1984.  The record available to the Board does suggest that the Veteran had some type of duty in 1988, although the nature and extent has not been verified.  There do appear to be orders that seem to suggest duty in Korea, but the character of this duty is not verified.  

Additionally, on service treatment records for the second verified period of service, there is a notation that he was discharged from the Coast Guard for disability.  Those records also do not appear to be of record.

The Veteran received a VA examination for his claim in January 2010.  The Board finds that examination inadequate for rating purposes, as the examiner did not take into consideration the lay statements submitted in support of the Veteran's claim.  As such, the Veteran should be afforded a new VA examination to determine the nature and etiology of his neck disability. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to verify or clarify what type of duty the Veteran was on in March of 1988.  His service department should be contacted, as should the Veteran as needed, to ascertain any information needed in clarifying this duty.  If duty in 1988 is clarified, a request for all additional service treatment records covering that period should be made.  Again, the Veteran may be contacted as needed to obtain any information needed to ascertain the type and reason for discharge.  Any information in the Veteran's possession should be submitted.

2.  Schedule the Veteran for a VA examination with a medical doctor to ascertain the nature and etiology of any cervical spine/neck disorder.  The examiner must review the claims file and should note that review in the report.  All appropriate tests should be conducted.  The examiner should provide a rationale for any opinions expressed and reconcile any opinion with all pertinent evidence of record, including the service medical records, post-service medical records, and VA and private treatment records.  The examiner must consider the Veteran's lay statements (and the statements submitted on his behalf) regarding the incurrence of the claimed disability and the continuity of symptomatology.  The examiner must opine whether it is at least as likely as not (50 percent or more probability) that any current cervical spine/neck disability is the result of any injury (or incident) during active service.

3.  Re-adjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a SSOC.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





D


